Mr. Justice Critz
delivered the opinion of the court.
*40This suit was tried in the District Court of Harris County, with Mrs. Gertrude Catalon as plaintiff and H. T. Taylor and Houston Electric Company as defendants. Trial was had before a jury, but at the close of the evidence the court withdrew the case as against Houston Electric Company from the jury, and entered judgment for such Company. That judgment has become final, and we are not concerned with it here. As against Taylor, the case was submitted to the jury on special issues. The jury answered such issues in favor of Mrs. Catalon, and, based on such verdict, the district court entered judgment for her and against Taylor in the sum of $1,500.00. On appeal by Taylor, this judgment was affirmed by the Court of Civil Appeals for the First District. 155 S. W. (2d) 965. Taylor brings error.
Trial in the district court was begun on Mrs. Catalon’s first amended original petition. In such petition she sued Taylor for damages for personal injuries, alleged to have resulted to her on account of a collision; which collision is alleged to have resulted from the negligence of Taylor’s servant, agent and employee. In this petition Mrs. Catalon alleged that she was a feme sole. She said nothing about her marriage status, past or present. At some time during this trial, Mrs. Catalon filed a further pleading, in the nature of a trial amendment, and so denominated. In this trial amendment Mrs. Catalon alleged, in substance, that she was then divorced from her husband Eddie Catalon, but that she was married to him at the time the injuries made the basis of this suit were received. Eddie Catalon did not join in this suit as a plaintiff, and he was not otherwise made a party. Taylor’s answer to Mrs. Catalon’s petition consisted of a general demurrer and a general denial. The case was tried and appealed before the present Texas Rules of Civil Procedure became effective. The record does not show that the general demurrer was ever presented to or ruled on by the trial court.
In response to pertinent issues, duly submitted, the jury found several acts of negligence on the part of Taylor’s servant, and that each of said acts was a proximate cause of Mrs. Catalon’s injuries. Also, the jury found the collision which resulted in Mrs. Catalon’s injuries was not the result of an unavoidable accident.
We here quote Special Issue No, 10;
*41“What sum of money, if any, if paid now in cash, do you find - from a preponderance of the evidence will fairly and reasonably compensate the plaintiff for the injuries, if any suffered by her as a direct and proximate result of the collision in question, taking into consideration the following elements of damage and none other:
"1. Physical pain and suffering, if any, sustained by the plaintiff from the date of the accident to the date of this trial.
“2. Loss of earnings, if any, sustained by the plaintiff from the date of the injury to the date of this trial.
“3. Reasonable and necessary doctors’ bills, if any, for treatment growing out of the injuries, if any, sustained in the collision, down to the date of this trial.”
The jury answered the above quoted special' issue: “$1,500.00.”
Based on the above verdict, the district court rendered judgment for Mrs. Catalon, and against Taylor, for $1,500.00.
From the record we have stated it is evident that the trial court entered judgment for Mrs. Catalon for the whole amount of the damages which resulted from her injuries. It would constitute a very highly technical ruling to say that this is not true. In fact, counsel for .Mrs. Catalon do not contend that she has not recovered the whole amount of damages as above indicated.
Damages for personal injuries, sustained by the wife during marriage, are the community property of the wife and husband. Ezell v. Dodson, 60 Texas 331; Texas Cent. Ry. Co. v. Burnett, 61 Texas 638; San Antonio St. R. Co. v. Helm, 64 Texas 147; Gallagher v. Bowie, 66 Texas 265, 17 S. W. 407 ; Jordan v. Moore, 65 Texas 363; Dixie Motor Coach Corp. v. Watson, 138 S. W. (2d) 314; Roberts v. Magnolia Petroleum Co., 142 S. W. (2d) 315; Id. 135 Texas 289, 143 S. W. (2d) 79.
Where a husband and a wife, owning community property, are divorced without the court in its decree having made any division of such property in the divorce decree, they become tenants in common in the property or joint owners thereof, *42just as if they had never been married. Kirkwood v. Domnan, 80 Texas 645, 16 S. W. 428, 26 Am. St. Rep. 770.
In the absence of an assignment of error, the only objections that can be considered on appeal are those which are classed as fundamental. In this connection, it is also the law that if there be error on the face of the record, the court can correct it, though not pointed out by an assignment of error. Earle v. Thomas, 14 Texas 583; Kilgore v. Jordan, 17 Texas 341; Walker Moore Co. v. Wegley, 287 S. W. 298; Connor v. City of Paris, 87 Texas 32, 27 S. W. 88; Taylor v. Callaway, 7 Texas Civ. App. 461, 27 S. W. 934; Houston, E. & W. T. Ry. Co. v. Skeeter Bros., 98 S. W. 1064; Hamilton v. Kegley, 57 Texas Civ. App. 159, 122 S. W. 304; Burkett v. Wright, 293 S. W. 315.
Where on appeal there is no statement of facts, the court will consider such assignments of error as relate to the sufficiency of the petition to- warrant the judgment; and a judgment not authorized by the petition, but in contradiction thereof, is fundamentally erroneous. Roundtree v. City of Galveston, 42 Texas 612; Frost v. Frost, 45 Texas 324; Devore v. Crowder, 66 Texas 204, 18 S. W. 501; Crawford v. McGinty, 11 S. W. 1066; Stone v. McClellan & Prince, 36 Texas Civ. App. 354, 81 S. W. 751; Petty v. Morgan, 116 S. W. 141; Buster v. Woody, 146 S. W. 689; Matthies v. Rannals, 91 S. W. (2d) 380; Womack v. First National Bank, 81 S. W. (2d) 99.
In Matthies v. Rannals, supra, the plaintiff sued a married woman on a note, and the petition disclosed upon its face that there was no personal liability. A personal judgment was rendered against the married woman. She appealed without bringing up a statement of facts. It was held that the petition would not support the judgment, and that the matter presented fundamental error. The holding was undoubtedly based on the rule of law that a judgment not authorized by the petition is fundamentally erroneous.
When we come to examine Mrs. Catalon’s pleadings in this cause, we find that in her first amended original petition she said nothing about her marital status, past or present; she simply alleged that she was a feme sole. In her trial amendment, which must be considered as a part of her pleadings, she, in effect, alleged that at the time she was injured she was married to Eddie Catalon, but had since been divorced from *43him. Her pleadings, taken as a whole, therefore affirmatively alleged that she was attempting to prosecute a cause of action for trespass or tort which, in part, one-half, she did not own. Stated in another way, Mrs. Catalon affirmatively pleaded a cause of action grounded in tort, owned one-half by herself and one-half by her former husband. The trial court awarded her judgment not only for the one-half of the cause of action which she pleaded she owned, but for the one-half which she pleaded was owned by her former husband as well. Such a judgment not only did not conform to the pleadings, but was directly and absolutely contrary thereto. It awarded Mrs. Catalon a judgment for a thing, she directly and affirmatively pleaded that she was not entitled to. Such a judgment was, and is, fundamentally erroneous, and cannot stand.
The opinion of the Court of Civil Appeals holds that, because there is no statement of facts in this record, it can be presumed that the former husband assigned his interest in this cause of action to the plaintiff. No such assignment was pleaded. We can not sustain this holding. It is true that it is the general rule that in the absence of a statement of facts it will be presumed that the evidence supports the judgment; but such general rule is not applicable where the judgment for the plaintiff shows upon its face that it is not authorized by the petition, but is directly contradictory thereof.
One tenant in common or joint owner may maintain an action of trespass, to try title, without joining the other co-tenant. This is because the cotenants, as regards title, are separately seized, and there is no privity of estate between them. May v. Slade, 24 Texas 205; Watrous v. McGrew, 16 Texas 506; Croft v. Rains, 10 Texas 520. This rule, however, does not obtain in actions of trespass to recover damages arising from a trespass or tort. In such a case all the joint owners or tenants in common should be made parties to the suit. This rule is grounded on the fact that the law abhors a multiplicity of suits, and the further fact that, though the estates of the cotenants or joint owners are several, yet the damages survive to all; and it would be unreasonable to allow several actions for damages for one single trespass. May v. Slade, supra; Houston & Texas Central R. Co. v. Knapp, 51 Texas 592; Cummings v. Masterson, 93 S. W. 500.
It is held that the failure to make all the cotenants or joint owners of a cause of action for damages parties to the suit *44can only be taken advantage of by plea in abatement, or by way or apportionment of me aamages on tne trial. May v. Slade, supra, it appears from this record that Taylor tiled no pleading of any character wherein he oojected to Mrs. Cataion's prosecuting this suit without the joinder of a former husband. Under such a record Taylor waived his right to have the whole damages here involved adjudicated in this suit, and allowed Mrs. Catalon to prosecute it alone as to the part of damages owned by her. Such waiver, however, did not, and could not, operate to vest Mrs. Catalon with title to this entire cause of action. Nor did it vest her with the right to recover in her own right on the one-half which she in eifect expressly and affirmatively alleged in her petition that she did not own, and had no right to recover on.
It can not be said that the failure of Taylor to ask the court to apportion the amount of these damages between Mrs. Catalon and her former husband in the trial court is fatal to his right to object to her recovery of her former husband’s property. The former husband was not made a party, and his right could not be adjudicated. The opinion in the Knapp case, supra, which seems to hold that the damages could have been apportioned between the joint owners there, is not in point here. There it was in eifect held that the surviving widow, in possession of the community homestead, had such an interest in the community estate of herself and her deceased husband as authorized her to sue along for the damages to such homestead, caused by overflow after the husband’s death. In the case at bar the plaintiff had no right to sue alone for the one-half of this cause of action which she affirmatively pleaded was the property of her husband.
Finally: “Since the office of pleadings is to define the issues to be tried, and since pleadings are matter of record as distinguished from matter of evidence, an adversary’s pleadings are not required to be introduced in evidence in order to obtain the benefit of any admissions therein. For the same reasons, what .is alleged in the pleadings on which the trial is had is conclusive against the pleader.” 33 Tex. Jur., p. 647, sec. 191, and authorities there cited. Under this rule, since Mrs. Catalon pleaded facts showing that she only had a one-half interest in this cause of action, it is not necessary for us to have a statement of facts before us in order to determine that she can not recover for the whole of it. The pleadings on *45which she filed this case and on which it was tried are matters of record, and under the above rule she is bound thereby.
Since the judgment of the district court shows that Mrs. Catalon has been allowed to recover a judgment just exactly double that which her pleadings will justify, it is ordered that the judgments of the Court of Civil Appeals and district court be reversed and set aside; and judgment is here now rendered for Mrs. Catalon, and against H. T. Taylor, for $750.00, with six per cent, interest per annum thereon from the date of the original judgment in the district court, February 24, 1941.
Opinion delivered November 25, 1942.